Sullivan, J.
(concurring in result). I concur in the result reached by the majority but not for the reasons expressed in its opinion. This is not a statute of limitations case. On May 14, 1973, when Mrs. Tevis was assaulted by Mr. Tevis, the doctrine of interspousal immunity was in effect in this State and she did not have a cause of action for damages against her husband. Our subsequent abrogation of this doctrine did not affect interspousal torts committed prior thereto. Cf. Merenoff v. Merenoff, 76 N. J. 535, 560 (1978). The Appellate Division erred in holding to the contrary.